NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1




                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                Submitted March 18, 2016
                                 Decided March 21, 2016

                                          Before

                          WILLIAM J. BAUER, Circuit Judge

                          FRANK H. EASTERBROOK, Circuit Judge

                          DAVID F. HAMILTON, Circuit Judge

No. 15-3657

UNITED STATES OF AMERICA,                        Appeal from the United States District
     Plaintiff-Appellee,                         Court for the Southern District of Illinois.

       v.                                        No. 15-CR-30105-MJR

MARIO B. TAYLOR,                                 Michael J. Reagan,
    Defendant-Appellant.                         Chief Judge.



                                        ORDER

       Following a domestic disturbance, Mario Taylor was charged with one count of
possessing a firearm as a felon. See 18 U.S.C. § 922(g). He pleaded guilty, and the district
court sentenced him to 117 months’ imprisonment followed by 3 years’ supervised
release. Taylor filed a notice of appeal, but the lawyer appointed to represent him has
concluded that the appeal is frivolous and seeks to withdraw. See Anders v. California,
386 U.S. 738, 744 (1967). Taylor has not responded to our invitation to comment on
counsel’s motion and brief. See CIR. R. 51(b). Counsel’s brief explains the nature of the
case and addresses the issues that a case of this kind might be expected to involve.
Because the analysis in the brief appears to be thorough, we limit our review to the
No. 15-3657                                                                           Page 2

subjects discussed by counsel. See United States v. Bey, 748 F.3d 774, 776 (7th Cir. 2014);
United States v. Wagner, 103 F.3d 551, 553 (7th Cir. 1996).

       Taylor pleaded guilty without a plea agreement and was unable to agree with the
government on a version of relevant facts. In the government’s view Taylor had been
recalcitrant in discussing or negotiating its proposed stipulation of facts, and it therefore
refused to move for an additional one-level reduction to Taylor’s offense level for
acceptance of responsibility under U.S.S.G. § 3E1.1(b). The probation office prepared a
presentence report and calculated a guidelines range of 121 to 151 months (based on an
offense level of 30 and a criminal history category of III), capped by a statutory
maximum of 120 months. See 18 U.S.C. § 924(a)(2); U.S.S.G. § 5G1.1(a).

       Taylor objected in writing to the government’s decision, as recited in the PSR, to
withhold a third-level reduction under U.S.S.G. § 3E1.1(b). He cited commentary to the
guideline that discourages the government from withholding the reduction based on
interests not identified in § 3E1.1. Whether or not a defendant “refuses to negotiate” is
not a factor listed in § 3E1.1, Taylor argued, and additional commentary clarifies, that a
defendant need not agree to more conduct than necessary to support the crime of
conviction in order to receive the initial two-level reduction for acceptance of
responsibility. See U.S.S.G. § 3E1.1, cmt. nn.1(A), 6. At the sentencing hearing Taylor
renewed his objection, stressing that penalizing a defendant for refusing to accept the
government’s proposed facts would chill plea negotiations and that he had pleaded
guilty quickly, thereby relieving the government of the need to expend resources to
prepare for trial.

       The district judge denied Taylor’s request to order the government to move for a
third-level reduction under § 3E1.1(b). The judge observed that the U.S. Attorney’s
Office in the Southern District of Illinois did not have a history or pattern of withholding
the third-level reduction and added that he would factor Taylor’s guilty plea into his
consideration of the sentencing factors under 18 U.S.C. § 3553(a). The judge decided
upon a 117-month sentence, below the 120-month cap, because Taylor pleaded guilty “in
a timely fashion” and “should get some consideration for that.” At the end of the
hearing, the judge was asked if he would have imposed the same sentence had the
third-level reduction been included. The judge responded, “Yes. Quite frankly, I gave
him the point you didn’t but added some time because of the egregious nature of the
history and this offense, so it would not have changed.”

       In his Anders brief counsel tells us that Taylor does not wish to challenge his
guilty plea and thus appropriately forgoes discussing the voluntariness of the plea or the
No. 15-3657                                                                            Page 3

adequacy of the plea colloquy. See United States v. Konczak, 683 F.3d 348, 349 (7th Cir.
2012); United States v. Knox, 287 F.3d 667, 670–71 (7th Cir. 2002).

       Counsel considers whether Taylor could challenge the calculation of his
guidelines range and proceeds to identify—and reject as frivolous—a potential claim
that the district court erred by failing to order the government to move for a third-level
reduction for acceptance of responsibility. But even if Taylor could show that the
government impermissibly withheld the third-level reduction and that the court erred in
refusing to order a motion for reduction, any error would be harmless. The court
expressly stated that it would have imposed the same sentence with the three-level
reduction. When a guidelines range is miscalculated, we have found harmless error
where the sentencing court has unequivocally stated—as it did here—that it would have
imposed the same sentence under a correct calculation of the guidelines. See United States
v. Sanchez, 810 F.3d 494, 497 (7th Cir. 2016); United States v. Hines-Flagg, 789 F.3d 751, 757
(7th Cir. 2015).

       Counsel next considers two potential procedural challenges to the district court’s
explanation of the sentence imposed. First, he considers whether Taylor could argue that
the court failed to address all of his principal arguments in mitigation because the court
did not discuss the environment Taylor grew up in. Although the district court did not
explicitly address the effect Taylor’s environment had on him, it implicitly
acknowledged his argument by discussing how dangerous the neighborhood was and
concluding that his behavior contributed to the problem. See United States v. Davis,
764 F.3d 690, 694 (7th Cir. 2014); United States v. Poetz, 582 F.3d 835, 837 (7th Cir. 2009).
Second, counsel considers an argument that the district court did not adequately explain
the sentence. But the court justified its 117-month sentence with regard to the § 3553
sentencing factors: the court referred to Taylor’s extensive criminal history, including
repeated incidents of violence against women, as well as the failure of previous
sentences to deter Taylor from further criminal activity. Any argument that the court did
not explain “the reason for imposing a sentence at a particular point” would be
frivolous. See United States v. Washington, 739 F.3d 1080, 1081 (7th Cir. 2014) (internal
citations and quotation marks omitted).

       Finally, counsel properly rejects as frivolous a potential challenge to the
substantive reasonableness of Taylor’s sentence, which was below the calculated
guidelines range. Even if Taylor had received a third-level reduction for acceptance of
responsibility, his guidelines range would have been 108 to 135 months’ imprisonment,
capped by the 120-month statutory maximum; 117 months then would be within the
No. 15-3657                                                                           Page 4

guidelines range. Under either formulation, the sentence would be presumptively
reasonable. Rita v. United States, 551 U.S. 338, 347 (2007); United States v. Martinez,
650 F.3d 667, 671 (7th Cir. 2011). Counsel has not identified a reason to disturb the
presumption, nor can we. As discussed above, the district court considered the relevant
sentencing factors. In particular, the court found that Taylor’s criminal history was
underrepresented because many of Taylor’s convictions did not receive criminal history
points, see 18 U.S.C. § 3553(a)(1); U.S.S.G. § 4A1.3(a), and that a significant sentence was
needed in order to deter Taylor from committing future crimes, see 18 U.S.C.
§ 3553(a)(2)(B). But the court also acknowledged that Taylor had pleaded guilty
promptly and deserved some benefit for doing so.

       We conclude by observing that the standard conditions of supervised release
imposed by the district court include some that we have criticized. See United States v.
Wheeler, No. 15-2785, 2016 WL 762124, at *2 (7th Cir. Feb. 26, 2016) (condition barring
defendant from leaving judicial district); United States v. Henry, No. 14-3810, 2016 WL
629992, at *2 (7th Cir. Feb. 17, 2016) (condition allowing probation officer to visit at
defendant’s home “or elsewhere”); United States v. Thompson, 777 F.3d 368, 379 (7th Cir.
2015) (condition that defendant notify probation officer of any change in residence or
employment). But counsel has not identified a potential argument related to these
conditions and Taylor did not respond to the Anders brief, so we have no reason to
believe that he wishes to challenge them. See United States v. Bryant, 754 F.3d 443, 447
(7th Cir. 2014). If Taylor later finds the conditions problematic in application, he can seek
modification to the extent authorized by 18 U.S.C. § 3583(e)(2). See United States v. Neal,
810 F.3d 512, 516–20 (7th Cir. 2016).

       Counsel’s motion to withdraw is GRANTED, and the appeal is DISMISSED.